         Case 1:20-cv-04396-JPC Document 5 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAMELA WILLIAMS, on behalf of
herself and all others individually
situated,
                              Plaintiﬀ,                         ORDER
                – against –                                20 Civ. 4396 (ER)

CURALLUX, LLC,

                              Defendant.


RAMOS, D.J.:
         Williams ﬁled her complaint in this case on June 9, 2020. Doc. 1. More than 90
days later, she has yet to ﬁle proof of service with the Court. Accordingly, Williams is
ordered to serve Curralux by October 12, 2020. If she does not, this case will be
dismissed without prejudice. Fed. R. Civ. P. 4(m).


It is SO ORDERED.


Dated:     September 11, 2020
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
